 



Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (this “Agreement”) is dated as of
April 10, 2007, by and among Tutogen Medical, Inc., a Florida corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).
RECITALS
          A. Each of the Company and the Purchasers is executing and delivering
this Agreement in reliance upon the exemption from securities registration
afforded by Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated
by the United States Securities and Exchange Commission under the Securities
Act.
          B. Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, that aggregate number of shares of common stock, par value $0.01 per
share (the “Common Stock”), of the Company, set forth below such Purchaser’s
name on the signature page of this Agreement, at the price of $7.38 per share
(which aggregate amount for all Purchasers together shall be 1,626,012 shares of
Common Stock and shall be collectively referred to herein as the “Shares”).
          C. The Company has engaged Roth Capital Partners LLC as its placement
agent (the “Placement Agent”) for the offering of the Shares on a “best efforts”
basis.
          D. Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares under the
Securities Act and applicable state securities laws.
     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:
ARTICLE I.
DEFINITIONS
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
          “Action” means any action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or, to the Company’s Knowledge, threatened in writing
against or affecting the Company, any Subsidiary or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency, regulatory authority (federal, state, county, local or foreign), stock
market, stock exchange or trading facility.

 



--------------------------------------------------------------------------------



 



          “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
controlled by or is under common control with such Person, as such terms are
used in and construed under Rule 144. With respect to a Purchaser, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as such Purchaser will be deemed to be an Affiliate
of such Purchaser.
          “Business Day” means a day, other than a Saturday or Sunday, on which
banks in New York City are open for the general transaction of business.
          “Closing” means the closing of the purchase and sale of the Shares
pursuant to this Agreement.
          “Closing Date” means the Trading Day when all of the Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all of the conditions set forth in Sections 2.1 and 2.2 hereof are
satisfied, or such other date as the parties may agree.
          “Commission” means the United States Securities and Exchange
Commission.
          “Common Stock” has the meaning set forth in the Recitals, and also
includes any securities into which the Common Stock may hereafter be
reclassified or changed into.
          “Company Counsel” means Williams Schifino Mangione & Steady P.A.
          “Company Deliverables” has the meaning set forth in Section 2.2(a).
          “Control” (including the terms “controlling”, “controlled by” or
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
          “Disclosure Materials” has the meaning set forth in Section 3.1(h).
          “DTC” has the meaning set forth in Section 4.1(c).
          “Effective Date” means the date on which the initial Registration
Statement required by Section 2(a) of the Registration Rights Agreement is first
declared effective by the Commission.
          “Environmental Laws” has the meaning set forth in Section 3.1(l).
          “Escrow Amount” has the meaning set forth in Section 7.1(a).
          “Evaluation Date” has the meaning set forth in Section 3.1(v).
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any successor statute, and the rules and regulations promulgated thereunder.
          “FDA” has the meaning set forth in Section 3.1(ii).
          “FDCA” has the meaning set forth in Section 3.1(ii).

2



--------------------------------------------------------------------------------



 



          “GAAP” means U.S. generally accepted accounting principles, as applied
by the Company.
          “Indemnified Party” has the meaning set forth in Section 4.4.
          “Indemnifying Party” has the meaning set forth in Section 4.4.
          “Intellectual Property” has the meaning set forth in Section 3.1(r).
          “Irrevocable Transfer Agent Instructions” has the meaning set forth in
Section 4.1(e).
          “Knowledge” means with respect to any statement made to the knowledge
of a party, that the statement is based upon the actual knowledge, after due
inquiry, of the officers of such party having responsibility for the matter or
matters that are the subject of the statement.
          “Lien” means any lien, charge, claim, encumbrance, security interest,
right of first refusal, preemptive right or other restrictions of any kind.
          “Losses” has the meaning set forth in Section 4.4.
          “Material Adverse Effect” means any of (i) a material and adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material and adverse effect on the results of operations, assets,
business, prospects or financial condition of the Company and its Subsidiaries,
taken as a whole, or (iii) any material adverse impairment to the Company’s
ability to perform in any material respect on a timely basis its obligations
under any Transaction Document.
          “Material Permits” has the meaning set forth in Section 3.1(p).
          “New York Courts” means the state and federal courts sitting in the
City of New York, Borough of Manhattan.
          “Outside Date” means April 30, 2007.
          “Person” means an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein.
          “Pharmaceutical Product” has the meaning set forth in Section 3.1(ii).
          “Placement Agent Counsel” means Lowenstein Sandler PC.
          “Press Release” has the meaning set forth in Section 4.3.
          “Principal Trading Market” means the Trading Market on which the
Common Stock is primarily listed on and quoted for trading, which, as of the
Closing Date means the American Stock Exchange (“AMEX”).

3



--------------------------------------------------------------------------------



 



          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
          “Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
          “Purchaser Party” has the meaning set forth in Section 4.4.
          “Registration Rights Agreement” has the meaning set forth in the
Recitals.
          “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale by the Purchasers of the Registrable Securities (as defined in the
Registration Rights Agreement).
          “Required Approvals” has the meaning set forth in Section 3.1(e).
          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “SEC Reports” has the meaning set forth in Section 3.1(h).
          “Securities Act” means the Securities Act of 1933, as amended.
          “Shares” has the meaning set forth in the Recitals.
          “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act,
whether or not against the box, and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, short sales, swaps, “put
equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.
          “Subscription Amount” means with respect to each Purchaser, the
aggregate amount to be paid for the Shares purchased hereunder as indicated on
such Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount).”
          “Subsidiary” means any “significant subsidiary” as defined in
Rule 1-02(w) of Regulation S-X promulgated by the Commission under the Exchange
Act and any other entity required to be disclosed in the SEC Reports pursuant to
Item 601(b)(21) of Regulation S-K.
          “Suspension” has the meaning set forth in Section 4.1(d).
          “Trading Affiliate” has the meaning set forth in Section 3.2(h).
          “Trading Day” means (i) a day on which the Common Stock is listed or
quoted and traded on its primary Trading Market (other than the OTC Bulletin
Board), or (ii) if the Common Stock is not listed on a Trading Market (other
than the OTC Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported by the National
Quotation Bureau Incorporated

4



--------------------------------------------------------------------------------



 



(or any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.
          “Trading Market” means whichever of the New York Stock Exchange, AMEX,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, or the OTC Bulletin Board on which the Common Stock is listed or quoted
for trading on the date in question.
          “Transaction Documents” means this Agreement, the schedules and
exhibits attached hereto, the Registration Rights Agreement, the Irrevocable
Transfer Agent Instructions and any other documents or agreements executed in
connection with the transactions contemplated hereunder.
          “Transfer Agent” means Computershare Investor Services, or any
successor transfer agent for the Company.
ARTICLE II.
PURCHASE AND SALE
     2.1 Closing. Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall issue and sell to each Purchaser,
and each Purchaser shall, severally and not jointly, purchase from the Company,
such number of shares of Common Stock, as indicated below such Purchaser’s name
on the signature page of this Agreement, for an aggregate purchase price for
such Purchaser as indicated below such Purchaser’s name on the signature page of
this Agreement. Upon confirmation that the other conditions to closing specified
herein have been satisfied or duly waived by the Purchasers, the Company shall
deliver to Company Counsel, in trust, a certificate or certificates, registered
in such name or names as the Purchasers may designate, representing the Shares,
with instructions that such certificates are to be held for release to the
Purchasers only upon payment in full of the Subscription Amount to the Company
by all the Purchasers in accordance with Section 7. Unless otherwise agreed to
by the Company and any Purchaser, upon the receipt by Company Counsel of the
certificates, each Purchaser shall promptly, but no more than one Business Day
thereafter, cause a wire transfer in same day funds to be sent in accordance
with Section 7, in an amount representing the purchase price for such Purchaser
as indicated below such Purchaser’s name on the signature page of this
Agreement. On the date (the “Closing Date”) the Company receives the aggregate
Subscription Amounts in accordance with Section 7, the certificates evidencing
the Shares shall be released to the Purchasers. The Closing of the purchase and
sale of the Shares shall take place at the offices of Lowenstein Sandler PC,
1251 Avenue of the Americas, New York, New York on the Closing Date or at such
other locations or remotely by facsimile transmission or other electronic means
as the parties may mutually agree.
     2.2 Closing Deliveries. (a) On or prior to the Closing, the Company shall
issue, deliver or cause to be delivered to each Purchaser the following (the
“Company Deliverables”):
          (i) This Agreement, duly executed by the Company;
          (ii) One or more stock certificates, containing the legends provided
in Section 4.1(b), evidencing a number of Shares indicated below such
Purchaser’s name on the signature page of this Agreement, registered in the name
of such Purchaser;

5



--------------------------------------------------------------------------------



 



          (iii) a legal opinion of Company Counsel, in the form attached hereto
as Exhibit C, executed by such counsel and addressed to the Purchasers and the
Placement Agent;
          (iv) the Registration Rights Agreement, duly executed by the Company;
          (v) duly executed Irrevocable Transfer Agent Instructions acknowledged
in writing by the Transfer Agent;
          (vi) a certificate of the Secretary of the Company, dated as of the
Closing Date, certifying the resolutions adopted by the Board of Directors of
the Company approving the transactions contemplated by this Agreement and the
other Transaction Documents and the issuance of the Shares, certifying the
current versions of the certificate or articles of incorporation, as amended and
by-laws of the Company and certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company;
          (vii) the Compliance Certificate referred to in Section 5.1(h);
          (viii) a certificate evidencing the formation and good standing of the
Company in such entity’s jurisdiction of formation issued by the Secretary of
State (or comparable office) of such jurisdiction, as of a date within ten
(10) days of the Closing Date;
          (ix) a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company is qualified to do business as
a foreign corporation, as of a date within ten (10) days of the Closing Date;
and
          (x) a certified copy of the Certificate of Incorporation, as certified
by the Secretary of State of the State (or comparable office) of such entity’s
jurisdiction of formation, as of a date within ten (10) days of the Closing
Date.
     (b) On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):
          (i) This Agreement, duly executed by such Purchaser;
          (ii) Its Subscription Amount, in United States dollars and in
immediately available funds, in the amount set forth as the “Purchase Price”
indicated below such Purchaser’s name on the applicable signature page hereto by
wire transfer to an account designated in writing by the Company for such
purpose, as set forth on Exhibit E attached hereto;
          (iii) the Registration Rights Agreement, duly executed by such
Purchaser;
          (iv) a fully completed and duly executed Selling Securityholder Notice
and Questionnaire in the form attached as Annex B to the Registration Rights
Agreement; and
          (v) a fully completed and duly executed Accredited Investor
Questionnaire and Stock Certificate Questionnaire in the forms attached hereto
as Exhibits B-1 and B-2 respectively.

6



--------------------------------------------------------------------------------



 



ARTICLE III.
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchasers and to the Placement Agent that,
except as set forth in the Schedules delivered herewith:
          (a) Subsidiaries. The Company has no direct or indirect Subsidiaries
other than those listed in Schedule 3.1(a) hereto. Except as disclosed in
Schedule 3.1(a) hereto, the Company owns, directly or indirectly, all of the
capital stock or comparable equity interests of each of its Subsidiaries free
and clear of any and all Liens, and all the issued and outstanding shares of
capital stock or comparable equity interest of each such Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.
          (b) Organization and Qualification. The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own or lease and use its properties and assets and to carry on its
business as currently conducted. Neither the Company nor any of its Subsidiaries
is in violation of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter documents.
Each of the Company and its Subsidiaries is duly qualified to conduct business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not have or reasonably
be expected to have, individually or in the aggregate, resulted in a Material
Adverse Effect and no Proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.
          (c) Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery by the Company of each of the Transaction Documents to
which it is a party and the consummation by it of the transactions contemplated
hereby and thereby (including, but not limited to, the sale and delivery of the
Shares) have been duly authorized by all necessary corporate action on the part
of the Company and no further corporate action is required by the Company, its
Board of Directors or its stockholders in connection therewith other than in
connection with the Required Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application. Except as set forth on Schedule 3.1(c) hereto, there are no
shareholder agreements, voting agreements, or other similar arrangements with
respect to the Company’s capital stock to which the Company is a party or, to
the Company’s Knowledge, between or among any of the Company’s shareholders.

7



--------------------------------------------------------------------------------



 



          (d) No Conflicts. The execution, delivery and performance of the
Transaction Documents to which it is a party by the Company and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Shares) do not and will not (i) conflict
with or violate any provision of the Company’s or any of its Subsidiaries’
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any Lien upon any of the properties or assets of the Company or
any of its Subsidiaries or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any of its Subsidiaries is a party or by which any property or assets of the
Company or any of its Subsidiaries is bound, or affected, or (iii) subject to
the Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or any of its Subsidiaries
is subject (including federal and state securities laws and regulations and the
rules and regulations, assuming the correctness of the representations and
warranties made by the Purchasers herein, of any self-regulatory organization to
which the Company or its securities are subject, including all applicable
Trading Markets), or by which any property or assets of the Company or any of
its Subsidiaries is bound or affected, except in the case of clauses (ii) and
(iii) such as would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.
          (e) Filings, Consents and Approvals. Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including the issuance of the Shares), other than (i) the
filing with the Commission of one or more Registration Statements in accordance
with the requirements of the Registration Rights Agreement, (ii) filings
required by applicable state securities laws, (iii) the filing of a Notice of
Sale of Securities on Form D with the Commission under Regulation D of the
Securities Act, (iv) the filing of any requisite notices and/or application(s)
to the Principal Trading Market for the issuance and sale of the Common Stock
and the listing of the Common Stock for trading or quotation, as the case may
be, thereon in the time and manner required thereby, (v) the filings required in
accordance with Section 4.3 and (vi) those that have been made or obtained prior
to the date of this Agreement (collectively, the “Required Approvals”).
          (f) Issuance of the Shares. The Shares have been duly authorized and,
when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens, other than restrictions on transfer provided for in the
Transaction Documents or imposed by applicable securities laws. Assuming the
accuracy of the representations and warranties of the Purchasers in this
Agreement, the Shares will be issued in compliance with all applicable federal
and state securities laws.
          (g) Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is specified in
Schedule 3.1(g) hereto. All of the outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid and non-assessable, have
been issued in compliance in all material respects with all applicable federal
and state securities laws, and none of such

8



--------------------------------------------------------------------------------



 



outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for, or purchase, any capital stock of the Company. Except
as specified in Schedule 3.1(g) hereto, there are no outstanding options,
warrants or scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of the Company’s capital stock, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company, or options, securities or rights convertible or exchangeable into
shares of capital stock of the Company. Except for customary adjustments as a
result of stock dividends, stock splits, combination of shares, reorganizations,
recapitalizations, reclassifications or other similar events, or as disclosed in
Schedule 3.1(g) hereto or in any Schedule 13D or Schedule 13G or Company report
on file with the Commission, there are no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or in any agreement
providing rights to security holders) and the issuance and sale of the Shares
will not, immediately or with the passage of time, obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not, result in a right of any holder of securities to
adjust the exercise, conversion, exchange or reset price under such securities.
          (h) SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, since January 1, 2006
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports” and together with this Agreement and the Schedules to this
Agreement (if any), the “Disclosure Materials”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of the date hereof,
the Company is not aware of any event occurring on or prior to the Closing Date
(other than the transactions contemplated by the Transaction Documents) that
requires the filing of a Form 8-K after the Closing. As of their respective
dates, or to the extent corrected by a subsequent restatement, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.
          (i) Financial Statements. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing (or to the extent corrected
by a subsequent restatement). Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries taken as a
whole as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, year-end audit adjustments. All material agreements to which the
Company or any of its Subsidiaries is a party or to which the property or assets
of the Company or any of its Subsidiaries are subject are included as part of or
specifically identified in the SEC Reports.

9



--------------------------------------------------------------------------------



 



          (j) Tax Matters. Each of the Company and its Subsidiaries (i) has
accurately and timely prepared and filed all foreign, federal and state income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject, (ii) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith, with respect to which adequate reserves have been set aside on the
books of the Company and (iii) has set aside on its books provisions reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply, except, in the case of
clauses (i) and (ii) above, where the failure to so pay or file any such tax,
assessment, charge or return would not result in a Material Adverse Effect.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction.
          (k) Material Changes. Since December 31, 2006, except as specifically
disclosed in the SEC Reports or as set forth in Schedule 3.1(k) hereto,
(i) there have been no events, occurrences or developments that have had or that
could reasonably be expected to result, either individually or in the aggregate,
in a Material Adverse Effect, (ii) the Company has not incurred any material
liabilities other than (A) trade payables, accrued expenses and other
liabilities incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its shareholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (other than in
connection with repurchases of unvested stock issued to employees of the
Company), (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except Common Stock issued in the ordinary course as
dividends on outstanding preferred stock and pursuant to existing Company stock
option or stock purchase plans or executive and director corporate arrangements
disclosed in the SEC Reports and (vi) there has not been any material change or
amendment to, or any waiver of any material right under, any contract under
which the Company, any subsidiary thereof, or any of their assets is bound or
subject.
          (l) Environmental Matters. To the Company’s Knowledge, neither the
Company nor any of its Subsidiaries (i) is in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) owns or operates any real property contaminated with any substance
that is in violation of any Environmental Laws, (iii) is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, and (iv) is
subject to any claim relating to any Environmental Laws; which violation,
contamination, liability or claim has had or could reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate; and there is
no pending or, to the Company’s Knowledge, threatened investigation that might
lead to such a claim.
          (m) Litigation. Except as set forth in Schedule 3.1(m), there is no
Action which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Shares or (ii) except
as specifically disclosed in the SEC Reports, could, if there were an
unfavorable decision, individually or in the aggregate, result in a judgment
against the Company or any Subsidiary in excess of $100,000 and for which no
insurance is available. Neither the Company nor any Subsidiary, nor, to the
Company’s Knowledge, any current director or officer

10



--------------------------------------------------------------------------------



 



thereof (in his or her capacity thereof), is or has been since December 31,
2003, the subject of any Action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
There has not been and to the Company’s Knowledge, there is not pending or
contemplated, any investigation by the Commission involving the Company or, to
the Company’s Knowledge any current or former director or officer of the Company
(in his or her capacity as such). The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any subsidiary under the Exchange Act or the Securities Act.
          (n) Employment Matters. No material labor dispute exists or, to the
Knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect. None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are in good standing. No executive officer, to the
Knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters. The
Company and its Subsidiaries are in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          (o) Compliance. Except as set forth in Schedule 3.1(o), neither the
Company nor any of its Subsidiaries (i) is in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company or any of its
Subsidiaries under), nor has the Company or any of its Subsidiaries received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body having jurisdiction over the
Company or its properties or assets, or (iii) is or has been in violation of, or
in receipt of notice that it is in violation of, any statute, rule or regulation
of any governmental authority applicable to the Company, including the Principal
Trading Market, except in each case as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
          (p) Regulatory Permits. The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits, individually or in the aggregate, has not and could not
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any of its Subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
Material Permits.
          (q) Title to Assets. Except for property that is specifically the
subject of, and covered by, other representations and warranties as to ownership
or title contained herein, and

11



--------------------------------------------------------------------------------



 



except as set forth in Schedule 3.1(q), the Company and its Subsidiaries have
good and marketable title in all personal property owned by them that is
material to their respective businesses, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and its Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and its Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in material
compliance. Neither the Company nor any of its Subsidiaries own any real
property.
          (r) Patents and Trademarks. The Company and its Subsidiaries own,
possess, license or have other rights to use all foreign and domestic patents,
patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, licenses, inventions, trade secrets,
technology, Internet domain names, know-how and other intellectual property
(collectively, the “Intellectual Property”) necessary for the conduct of their
respective businesses as now conducted or as proposed to be conducted. Except as
set forth in the SEC Reports, and except where such violations or infringements
would not reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect, (a) there are no rights of third
parties to any such Intellectual Property; (b) to the Company’s Knowledge, there
is no infringement by third parties of any such Intellectual Property; (c) there
is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others challenging the Company’s and its Subsidiaries’
rights in or to any such Intellectual Property, and the Company is unaware of
any facts which would form a reasonable basis for any such claim; (d) there is
no pending or, to the Company’s Knowledge, threatened action, suit, proceeding
or claim by others challenging the validity or scope of any such Intellectual
Property; and (e) there is no pending or, to the Company’s Knowledge, threatened
action, suit, proceeding or claim by others that the Company and/or any of its
Subsidiaries infringe or otherwise violate any patent, trademark, copyright,
trade secret or other proprietary rights of others, and the Company is unaware
of any other fact which would form a reasonable basis for any such claim.
          (s) Insurance. The Company and its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses and location
in which the Company and its Subsidiaries are engaged. Neither the Company nor
any of its Subsidiaries has any knowledge that it will be unable to renew its
existing insurance coverage for the Company and its Subsidiaries as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business without a significant increase in cost.
          (t) Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports made on or prior to the date hereof, none of the officers or
directors of the Company and, to the Company’s Knowledge, none of the employees
of the Company is presently a party to any transaction with the Company or any
of its Subsidiaries or to a presently contemplated transaction (other than for
services as employees, officers and directors) that would be required to be
disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.
          (u) Internal Accounting Controls. The Company and its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity

12



--------------------------------------------------------------------------------



 



with GAAP and to maintain asset accountability, (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
          (v) Sarbanes-Oxley; Disclosure Controls. The Company is in compliance
in all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it as of the Closing Date. The Company has
established disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15(e) and 15d-15(e)) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company is made known to the certifying officers by others within those
entities. The Company’s certifying officers have evaluated the effectiveness of
its controls and procedures as of a date within 90 days prior to the filing of
the most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since such date there have been no
significant changes in the Company’s internal controls (as such term is defined
in Item 307(b) of Regulation S-K) or, to the Company’s Knowledge, in other
factors that could significantly affect the Company’s internal controls.
          (w) Certain Fees. No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, other than to the Placement Agent with
respect to the offer and sale of the Shares (which placement agent fees are
being paid by the Company). The Company shall pay, and hold each Purchaser
harmless against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
right, interest or claim.
          (x) Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, except as set forth in
Schedule 3.1(x) no registration under the Securities Act is required for the
offer and sale of the Shares by the Company to the Purchasers under the
Transaction Documents. As of the date of this Agreement, except as set forth in
Schedule 3.1(x), there are no outstanding registration rights held by any holder
of the Company’s securities.
          (y) No Directed Selling Efforts or General Solicitation. Neither the
Company, nor any of its Affiliates, nor any Person acting on its or their behalf
has conducted any “general solicitation” or “general advertising” (as those
terms are used in Regulation D) in connection with the offer or sale of any of
the Shares.
          (z) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
its Subsidiaries nor any of their Affiliates, nor any Person acting on its or
their behalf has, directly or indirectly, at any time within the past six months
made any offers or sales of any Company security or solicited any offers to buy
any security, under circumstances that would (i) eliminate the availability of
the exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale by the Company of the Shares as contemplated
hereby or (ii) cause the offering of the Shares pursuant to the Transaction
Documents to be integrated with prior offerings by the Company for purposes of
any applicable law, regulation or shareholder approval provisions, including,

13



--------------------------------------------------------------------------------



 



without limitation, under the rules and regulations of the Principal Trading
Market on which any of the securities of the Company are listed or designated.
          (aa) Exchange Act. The Company’s Common Stock is registered pursuant
to Section 12(g) of the Exchange Act, and the Company has taken no action
designed to terminate the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.
          (bb) Investment Company. Neither the Company nor any of its
Subsidiaries is required to be registered as, and is not an Affiliate of, and
immediately following the Closing will not be required to register as, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
          (cc) Questionable Payments. Neither the Company nor any of its
Subsidiaries, nor, to the Company’s Knowledge, any directors, officers,
employees, agents or other Persons acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the
Company: (i) directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
foreign or domestic political activity; (ii) made any direct or indirect
unlawful payments to any foreign or domestic governmental officials or employees
or to any foreign or domestic political parties or campaigns from corporate
funds; (iii) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended; or (iv) made any other unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
          (dd) Application of Takeover Protections. Except as set forth in
Schedule 3.1(dd), the Company and its Board of Directors have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
charter documents or the laws of its state of incorporation that is or could
reasonably be expected to become applicable to any of the Purchasers as a result
of the Purchasers and the Company fulfilling their obligations or exercising
their rights under the Transaction Documents, including without limitation the
Company’s issuance of the Shares and the Purchasers’ ownership of the Shares.
          (ee) Disclosure. All disclosure provided to the Purchasers regarding
the Company, its business and the transactions contemplated hereby, furnished
prior to the date of this Agreement by the Company or authorized by the Company
and furnished by the Placement Agent on behalf of the Company (including the
Company’s representations and warranties set forth in this Agreement) are true
and correct in all material respects and do not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company nor any of its Subsidiaries or its or their
business, properties, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed, except
for the announcement of this Agreement and related transactions.
          (ff) Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that

14



--------------------------------------------------------------------------------



 



is required to be disclosed by the Company in its Exchange Act filings and is
not so disclosed or that otherwise would be reasonably likely to have a Material
Adverse Effect.
          (gg) Acknowledgment Regarding Purchasers’ Purchase of Shares. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby. The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Shares. The
Company further represents to each Purchaser that the Company’s decision to
enter into this Agreement and the other Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.
          (hh) Regulation M Compliance. The Company has not, and to the
Company’s Knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Shares, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the securities of the Company
or (iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company, other than, in the case
of clauses (ii) and (iii), compensation paid to the Company’s placement agent in
connection with the placement of the Shares.
          (ii) FDA. As to each product subject to the jurisdiction of the U.S.
Food and Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic
Act, as amended, and the regulations thereunder (“FDCA”), that is manufactured,
packaged, labeled, tested, distributed, sold, and/or marketed by the Company or
any of its Subsidiaries (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not have a Material Adverse Effect. There is no pending,
completed or, to the Company’s Knowledge, threatened, action (including any
lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company or any of its
Subsidiaries, and none of the Company or any of its Subsidiaries has received
any notice, warning letter or other communication from the FDA or any other
governmental entity, which (i) contests the premarket clearance, licensure,
registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse Effect.
The properties, business and operations of the

15



--------------------------------------------------------------------------------



 



Company have been and are being conducted in all material respects in accordance
with all applicable laws, rules and regulations of the FDA. The Company has not
been informed by the FDA that the FDA will prohibit the marketing, sale, license
or use in the United States of any product proposed to be developed, produced or
marketed by the Company nor has the FDA expressed any concern as to approving or
clearing for marketing any product being developed or proposed to be developed
by the Company.
          (jj) Foreign Sales. The Company has received approval for the
marketing of its products in each of the foreign countries in which it conducts
business. In addition, to the Company’s Knowledge, the Company is in compliance
with all applicable requirements under laws, rules and regulations of such
countries relating to registration, investigational use, premarket clearance,
licensure, or application approval, good manufacturing practices, good
laboratory practices, good clinical practices, product listing, quotas,
labeling, advertising, record keeping and filing of reports, except where the
failure to be in compliance would not have a Material Adverse Effect. There is
no pending, completed or, to the Company’s Knowledge, threatened, action
(including any lawsuit, arbitration, or legal or administrative or regulatory
proceeding, charge, complaint, or investigation) against the Company or any of
its Subsidiaries, and none of the Company or any of its Subsidiaries has
received any notice, warning letter or other communication from the regulatory
authority of any governmental entity, which (i) contests the premarket
clearance, licensure, registration, or approval of, the uses of, the
distribution of, the manufacturing or packaging of, the testing of, the sale of,
or the labeling and promotion of any Pharmaceutical Product, (ii) withdraws its
approval of, requests the recall, suspension, or seizure of, or withdraws or
orders the withdrawal of advertising or sales promotional materials relating to,
any Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse Effect.
The properties, business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of such foreign authorities.
     3.2 Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company and the Placement Agent as
follows:
          (a) Organization; Authority. Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution, delivery and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or, if such Purchaser is
not a corporation, such partnership, limited liability company or other
applicable like action, on the part of such Purchaser. Each of this Agreement
and the Registration Rights Agreement has been duly executed by such Purchaser,
and when delivered by such Purchaser in accordance with terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or

16



--------------------------------------------------------------------------------



 



similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
          (b) Investment Intent. Such Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares, as principal
for its own account and not with a view to, or for distributing or reselling
such Shares or any part thereof in violation of the Securities Act or any
applicable state securities laws, without prejudice, however, to such
Purchaser’s right, subject to the provisions of this Agreement and the
Registration Rights Agreement, at all times to sell or otherwise dispose of all
or any part of such Shares pursuant to an effective registration statement under
the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws. Such Purchaser is
acquiring the Shares hereunder in the ordinary course of its business. Such
Purchaser does not presently have any agreement, plan or understanding, directly
or indirectly, with any Person to distribute or effect any distribution of any
of the Shares (or any securities which are derivatives thereof) to or through
any person or entity.
          (c) Purchaser Status. At the time such Purchaser was offered the
Shares, it was, and at the date hereof it is an “accredited investor” as defined
in Rule 501(a) under the Securities Act. Such Purchaser is not a registered
broker-dealer under Section 15 of the Exchange Act.
          (d) General Solicitation. Such Purchaser is not purchasing the Shares
as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.
          (e) Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Shares and, at the present time,
is able to afford a complete loss of such investment.
          (f) Access to Information. Such Purchaser acknowledges that it has had
the opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Shares and the merits and risks of investing in the
Shares; (ii) access to information (other than material non-public information)
about the Company and the Subsidiaries and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents.

17



--------------------------------------------------------------------------------



 



          (g) Residency. Such Purchaser has, if an entity, its principal place
of business or, if an individual, its primary residence in the jurisdiction set
forth immediately below such Purchaser’s name on the signature pages hereto.
          (h) Certain Trading Activities. Other than with respect to the
transactions contemplated herein, since the earlier to occur of (i) the time
that such Purchaser was first contacted by the Company, the Placement Agent or
any other Person regarding this investment in the Company and (ii) the fifth
(5th) day prior to the date of this Agreement, neither the Purchaser nor any
Affiliate of such Purchaser which (x) had knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to such Purchaser’s
investments or trading or information concerning such Purchaser’s investments,
including in respect of the Shares, and (z) is subject to such Purchaser’s
review or input concerning such Affiliate’s investments or trading
(collectively, “Trading Affiliates”) has directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser
or Trading Affiliate, effected or agreed to effect any transactions in the
securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities). Notwithstanding the foregoing, no Purchaser
makes any representation, warranty or covenant hereby that it will not engage in
Short Sales in the securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced as
described in Section 4.3.
          (i) Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company, or any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Purchaser.
          (j) Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Shares pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business and/or legal counsel in making such
decision. Such Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Shares constitutes legal, tax or investment
advice. Such Purchaser has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Shares. Such Purchaser understands that the Placement
Agent has acted solely as the agent of the Company in this placement of the
Shares and such Purchaser has not relied on the business or legal advice of the
Placement Agent or any of its agents, counsel or Affiliates (including, without
limitation, the Placement Agent’s legal counsel) in making its investment
decision hereunder, and confirms that none of such Persons has made any
representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.
          (k) Reliance on Exemptions. Such Purchaser understands that the Shares
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Shares.
          (l) No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or

18



--------------------------------------------------------------------------------



 



made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares nor have such authorities passed
upon or endorsed the merits of the offering of the Shares.
The Company acknowledges and agrees that no Purchaser has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
     4.1 (a) Compliance with Laws. Notwithstanding any other provision of this
Article IV, each Purchaser covenants that the Shares may only be disposed of
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Shares other than
(i) pursuant to an effective registration statement, (ii) to the Company,
(iii) to an Affiliate of a Purchaser, (iv) pursuant to Rule 144 or (v) in
connection with a bona fide pledge as contemplated in Section 4.1(b), except as
otherwise provided herein, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
a Purchaser under this Agreement and the Registration Rights Agreement.
          (b) Legends. Certificates evidencing the Shares shall bear any legend
as required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form, until such time as they are not required under
Section 4.1(c):
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

19



--------------------------------------------------------------------------------



 



          The Company acknowledges and agrees that a Purchaser may from time to
time pledge, and/or grant a security interest in some or all of the legended
Shares, in connection with applicable securities laws, pursuant to a bona fide
margin agreement in compliance with a bona fide margin loan. Such a pledge would
not be subject to approval or consent of the Company and no legal opinion of
legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge
but Purchaser’s transferee shall promptly notify the Company of any such
subsequent transfer or foreclosure. Each Purchaser acknowledges that the Company
shall not be responsible for any pledges relating to, or the grant of any
security interest in, any of the Shares or for any agreement, understanding or
arrangement between any Purchaser and its pledgee or secured party. The
Company’s indemnification obligations pursuant to this Agreement shall not
extend to any Proceeding or Losses arising out of or related to this
Section 4.1(b). At the appropriate Purchaser’s expense, the Company will execute
and deliver such reasonable documentation as a pledgee or secured party of
Shares may reasonably request in connection with a pledge or transfer of the
Shares including the preparation and filing of any required prospectus
supplement under Rule 423(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
shareholders thereunder. Each Purchaser acknowledges and agrees that, except as
otherwise provided in Section 4.1(c), any Shares subject to a pledge or security
interest as contemplated by this Section 4.1(b) shall continue to bear the
legend set forth in this Section 4.1(b) and be subject to the restrictions on
transfer set forth in Section 4.1(a).
          (c) Removal of Legends. The legend set forth in Section 4.1(b) above
shall be removed and the Company shall issue a certificate without such legend
to the holder of the Shares upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at the Depository Trust
Company (“DTC”), if (i) such Shares are registered for resale pursuant to an
effective registration statement under the Securities Act; (ii) such Shares are
sold or transferred pursuant to Rule 144 (assuming the transferor is not an
Affiliate of the Company), or (iii) such Shares are eligible for sale under
Rule 144(k). The Company shall cause its counsel to issue the legal opinion
referred to in the Irrevocable Transfer Agent Instructions to the Company’s
transfer agent on the Effective Date. Any fees (with respect to the Transfer
Agent, counsel to the Company or otherwise) associated with the issuance of such
opinion or the removal of such legend shall be borne by the Company. Following
the Effective Date, or at such time as a legend is no longer required for
certain Shares, the Company will no later than three (3) Trading Days following
the delivery by a Purchaser to the Company or the Transfer Agent (with notice to
the Company) of a legended certificate representing such Shares (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer) and an opinion of counsel to
the extent required by Section 4.1(a), deliver or cause to be delivered to such
Purchaser a certificate representing such Shares that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 4.1.
          (d) Acknowledgement. Each Purchaser hereby covenants with the Company
not to make any sale of the Shares under the Registration Statement without
complying with the provisions of this Agreement and without effectively causing
the prospectus delivery requirement under the Securities Act to be satisfied,
and such Purchaser acknowledges and agrees that the Shares are not transferable
on the books of the Company in connection with any sale under the Registration
Statement unless the certificate submitted to the transfer agent evidencing the
Shares is

20



--------------------------------------------------------------------------------



 



accompanied by a separate Purchaser’s Certificate of Subsequent Sale delivered
by the Purchaser: (i) in the form of Exhibit F hereto, (ii) executed by an
officer of, or other authorized person designated by, the Purchaser, and
(iii) to the effect that (A) the Shares have been sold in accordance with the
Registration Statement, the Securities Act and any applicable state securities
or blue sky laws and (B) the requirement of delivering a current prospectus has
been satisfied. The Purchaser will notify the Company promptly after each sale
of Shares. The Purchaser acknowledges that there may occasionally be times when
the Company must suspend the use of the Prospectus forming a part of the
Registration Statement (a “Suspension”) until such time as an amendment to the
Registration Statement has been filed by the Company and declared effective by
the Commission, or until such time as the Company has filed an appropriate
report with the Commission pursuant to the Exchange Act. The Purchaser hereby
covenants that it will not sell any of the Shares pursuant to said Prospectus
during the period commencing at the time at which the Company gives the
Purchaser written notice of the Suspension of the use of said Prospectus and
ending at the time the Company gives the Purchaser written notice that the
Purchaser may thereafter effect sales pursuant to said Prospectus.
          (e) Irrevocable Transfer Agent Instructions. The Company shall issue
irrevocable instructions to the Transfer Agent, and any subsequent transfer
agent, to issue certificates or credit shares to the applicable balance accounts
at DTC, registered in the name of each Purchaser or its respective nominee(s),
for the Shares in such amounts as specified from time to time by each Purchaser
to the Company in the form of Exhibit D attached hereto (the “Irrevocable
Transfer Agent Instructions”). The Company warrants that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this
Section 4.1(e) will be given by the Company to its transfer agent in connection
with this Agreement, and that the Shares shall otherwise be freely transferable
on the books and records of the Company as and to the extent provided in this
Agreement and the other Transaction Documents. The Company acknowledges that a
breach by it of its obligations under this Section 4.1(e) will cause irreparable
harm to a Purchaser. Accordingly, the Company acknowledges that the remedy at
law for a breach of its obligations under this Section 4.1(e) will be inadequate
and agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 4.1(e), that a Purchaser shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.
          (f) Buy-In. If the Company shall fail for any reason or for no reason
to issue to a Purchaser unlegended certificates within three (3) Business Days
of receipt of documents necessary for the removal of the legend set forth above
(the “Deadline Date”), then, in addition to all other remedies available to such
Purchaser, if on or after the Business Day immediately following such three
(3) Business Day period, such Purchaser or Purchaser’s broker, acting on behalf
of such Purchaser, purchases (in an open market transaction or otherwise) shares
of Common Stock to deliver in satisfaction of a sale by the holder of shares of
Common Stock that such Purchaser anticipated receiving from the Company without
any restrictive legend (a “Buy-In”), then the Company shall, within three
(3) Business Days after such Purchaser’s request and in such Purchaser’s sole
discretion, either (i) pay cash to the Purchaser in an amount equal to such
Purchaser’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate (and to issue such shares of
Common Stock) shall terminate, or (ii) promptly honor its obligation to deliver
to such Purchaser a certificate or certificates representing such shares of
Common Stock and pay cash to the Purchaser in an amount equal to the excess (if
any) of the

21



--------------------------------------------------------------------------------



 



Buy-In Price over the product of (a) such number of shares of Common Stock,
times (b) the closing bid price on the Deadline Date.
     4.2 Reservation of Common Stock. The Company shall maintain a reserve from
its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents. In the event that at any
time the then authorized shares of Common Stock are insufficient for the Company
to satisfy its obligations in full under the Transaction Documents, the Company
shall promptly take such actions as may be required to increase the number of
authorized shares.
     4.3 Securities Laws Disclosure; Publicity. By 9:00 a.m. New York City time
on the first Business Day after the execution of this Agreement (the “Public
Disclosure Date”), the Company shall issue a press release (the “Press Release”)
disclosing the material terms of the transactions contemplated hereby. In
addition, by the close of business on the Public Disclosure Date, the Company
will file a Current Report on Form 8-K with the Commission describing the terms
of the Transaction Documents (and including as exhibits to such Current Report
on Form 8-K the material Transaction Documents (including, without limitation,
this Agreement and the Registration Rights Agreement)). Without any such
Purchaser’s prior consent, the Company agrees not to disclose in the Press
Release the names, addresses or any other information about a Purchaser, except
as required by law and to satisfy its obligations under the Registration Rights
Agreement.
     4.4 Indemnification. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold the
Purchasers and their directors, officers, shareholders, partners, members,
managers, employees and agents (each, a “Purchaser Party”) harmless from any and
all losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any such Purchaser Party may suffer or incur as a result of or relating to
(a) any misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in any Transaction Document or (b) the
failure of the Company to comply with any law, rule or regulation applicable to
the transactions contemplated in the Transaction Documents. In addition to the
indemnity contained herein, the Company will reimburse each Purchaser Party for
its reasonable legal and other expenses (including the cost of any
investigation, preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred. If and to the extent that
such indemnification is unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of such losses permissible
under applicable law.
          (a) Conduct of Indemnification Proceedings.
               (i) If any Proceeding shall be brought or asserted against any
Person entitled to indemnity hereunder (an “Indemnified Party”), such
Indemnified Party shall promptly notify the Person from whom indemnity is sought
(the “Indemnifying Party”) in writing, and the Indemnifying Party shall have the
right to assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all
reasonable fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a

22



--------------------------------------------------------------------------------



 



court of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
               (ii) An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate (but not control) in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party or Parties unless: (1) the Indemnifying Party
has agreed in writing to pay such fees and expenses; (2) the Indemnifying Party
shall have failed promptly to assume the defense of such Proceeding and to
employ counsel reasonably satisfactory to such Indemnified Party in any such
Proceeding; or (3) the named parties to any such Proceeding (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that a
conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party (in which case, if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party), provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.
               (iii) All fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within twenty Trading Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).
          (b) Contribution.
               (i) If a claim for indemnification under Section 4.4 is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 4.4(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection

23



--------------------------------------------------------------------------------



 



with any Proceeding to the extent such party would have been indemnified for
such fees or expenses if the indemnification provided for in this Section was
available to such party in accordance with its terms.
               (ii) The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 4.4(b) were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 4.4(d), no Holder
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the net proceeds actually received by such Holder from the sale
of the Registrable Securities subject to the Proceeding exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
               (iii) The indemnity and contribution agreements contained in this
Section 4.4 are in addition to any liability that the Indemnifying Parties may
have to the Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.
     4.5 Acknowledgment of Dilution. The Company acknowledges that the issuance
of the Shares may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including without limitation its obligation to issue the Shares pursuant to the
Transaction Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim the Company may have against any Purchaser and
regardless of the dilutive effect that such issuance may have on the ownership
of the other shareholders of the Company.
     4.6 Reporting Status. During the two year period from and after the
Closing, the Company shall not terminate its status as an issuer required to
file reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would otherwise permit such termination.
     4.7 Form D and Blue Sky. The Company agrees to file a Form D with respect
to the Shares as required under Regulation D and to provide a copy thereof to
each Purchaser promptly after such filing. The Company, on or before the Closing
Date, shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Shares for sale
to the Purchasers at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Purchasers on or prior to the Closing Date. The Company
shall make all filings and reports relating to the offer and sale of the Shares
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.
     4.8 No Integration. The Company shall not, and shall use its best efforts
to ensure that no Affiliate of the Company shall, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act): (i) within 90 days of the

24



--------------------------------------------------------------------------------



 



Closing Date; (ii) that will be integrated with the offer or sale of the Shares
in a manner that would require the registration under the Securities Act of the
sale of the Shares to the Purchasers; or (iii) that will be integrated with the
offer or sale of the Shares for purposes of the rules and regulations of any
Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.
     4.9 Subsequent Registrations. Other than pursuant to the Registration
Statement, prior to the 90th day following the Effective Date, the Company shall
not file any registration statement (other than on Form S-8 or, in connection
with an acquisition, on Form S-4) with the Commission with respect to any
securities of the Company, provided that this Section shall not prohibit the
Company from filing an amendment to any registration statement filed prior to
the date hereof.
     4.10 Listing of Shares. Promptly following the date hereof, the Company
shall take all necessary action to cause the Shares to be listed upon the
Principal Trading Market, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and shall maintain, so long as
any other shares of Common Stock shall be so listed, such listing. Further, if
the Company applies to have its Common Stock or other securities listed on any
other Trading Market it shall include in such application the Shares and will
take such other action as is necessary to cause the Shares to be listed on such
other Trading Market as promptly as practicable.
     4.11 Use of Proceeds. The Company intends to use the net proceeds from the
sale of the Shares hereunder for working capital needs and general corporate
purposes.
     4.12 Transactions and Confidentiality After The Date Hereof. Each Purchaser
understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that covering a
short position established prior to effectiveness of a resale registration
statement with shares included in such registration statement would be a
violation of Section 5 of the Securities Act, as set forth in Item 65, Section 5
under Section A, of the Manual of Publicly Available Telephone Interpretations,
dated July 1997, compiled by the Office of Chief Counsel, Division of
Corporation Finance. Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company as described in
Section 4.3, such Purchaser will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).
     4.13 Furnishing of Information. As long as any Purchaser owns the Shares,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act. As long as any
Purchaser owns Shares if the Company is not required to file reports pursuant to
such laws, it will prepare and furnish to the Purchasers and make publicly
available in accordance with Rule 144(c) such information as is required for the
Purchasers to sell the Shares under Rule 144. The Company further covenants that
it will take such further action as any holder of Shares may reasonably request,
all to the extent required from time to time to enable such Person to sell the
Shares without registration under the Securities Act within the limitation of
the exemptions provided by Rule 144.

25



--------------------------------------------------------------------------------



 



ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING
     5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Shares. The obligation of the Purchasers to acquire Shares at the Closing is
subject to the fulfillment, to such Purchasers’ satisfaction, on or prior to the
Closing Date, of each of the following conditions, any of which may be waived by
a majority of the Purchasers:
          (a) Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects (except to the extent that any such representation or warranty is
already qualified by materiality, in which case it shall be true and correct in
all respects) as of the date when made and as of the Closing Date, as though
made on and as of such date;
          (b) Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing;
          (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
          (d) Consents. The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary or
appropriate for consummation of the purchase and sale of the Shares, including,
without limitation, the approval of AMEX, all of which shall be, and remain so
long as necessary, in full force and effect;
          (e) Adverse Changes. Since the date of execution of this Agreement, no
event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect;
          (f) No Suspensions of Trading in Common Stock; Listing. Trading in the
Common Stock shall not have been suspended by the Commission or any Trading
Market (except for any suspensions of trading of not more than one Trading Day
solely to permit dissemination of material information regarding the Company) at
any time since the date of execution of this Agreement;
          (g) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a);
          (h) Compliance Certificate. The Company shall have delivered to each
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in Sections 5.1(a),
(b), (c), (d) and (f); and
          (i) Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.16 herein.

26



--------------------------------------------------------------------------------



 



     5.2 Conditions Precedent to the Obligations of the Company to Sell Shares.
The Company’s obligation to sell and issue the Shares at the Closing is subject
to the fulfillment to the satisfaction of the Company on or prior to the Closing
Date of the following conditions, any of which may be waived by the Company:
          (a) Representations and Warranties. The representations and warranties
made by the Purchasers in Section 3.2 hereof shall be true and correct in all
material respects as of the date when made, and as of the Closing Date as though
made on and as of such date;
          (b) Performance. The Purchasers shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Purchasers at or prior to the Closing;
          (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
          (d) Purchasers Deliverables. Each Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b); and
          (e) Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.16 herein.
ARTICLE VI.
MISCELLANEOUS
     6.1 Fees and Expenses. At Closing, the Company shall reimburse the
Placement Agent for the reasonable fees and expenses in connection with the
transactions contemplated by this Agreement, which the Company agrees shall
include the fees and expenses of counsel to the Placement Agent (which fees
shall include, without limitation, the fees and expenses associated with the
negotiation, preparation and execution and delivery of this Agreement and the
other Transaction Documents and any amendments, modifications or waivers
thereto), in an amount not to exceed $25,000 (inclusive of any amount advanced
to the Placement Agent prior to the date hereof). The Company and the Purchasers
shall each pay the fees and expenses of their respective advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party in connection with the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Shares to the Purchasers. Each party acknowledges that Placement
Agent Counsel has rendered legal advice to the Placement Agent and not to such
party in connection with the transactions contemplated hereby, and that such
party has relied for such matters on the advice of its own respective counsel.
     6.2 Entire Agreement. The Transaction Documents, together with the Exhibits
and Schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be

27



--------------------------------------------------------------------------------



 



reasonably requested in order to give practical effect to the intention of the
parties under the Transaction Documents.
     6.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 5:00 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 5:00 p.m. (New York City time) on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

         
 
  If to the Company:   Tutogen Medical, Inc.
 
      13709 Progress Blvd., Box 19
 
      Alachua, FL 32615
 
      Telephone No.: (386) 462-0402
 
      Facsimile No.: (386) 462-7260
 
      Attention: L. Robert Johnston Jr.
 
       
 
  With a copy to:   Williams Schifino Mangione & Steady, P.A.
 
      One Tampa City Center
 
      Suite 3200
 
      201 North Franklin Street
 
      Tampa, FL 33602
 
      Telephone No.: (813) 221-2626
 
      Facsimile No.: (813) 221-7335
 
      Attention: William J. Schifino Sr.
 
       
 
  If to a Purchaser:   To the address set forth under such Purchaser’s name on
the signature page hereof; or such other address as may be designated in writing
hereafter, in the same manner, by such Person.

     6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and each of the Purchasers or, in the case
of a waiver, by the party against whom enforcement of any such waiver is sought.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right. No consideration shall be offered or paid to any Purchaser to amend or
consent to a waiver or modification of any provision of any Transaction Document
unless the same consideration is also offered to all Purchasers who then hold
Shares.
     6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The

28



--------------------------------------------------------------------------------



 



language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party. This Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement or any of the Transaction Documents.
     6.6 Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Shares in compliance
with this agreement and applicable law, provided such transferee shall have
agreed in writing to be bound, with respect to the transferred Shares, by the
terms and conditions of this Agreement that apply to the “Purchasers.”
     6.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except (i) each Purchaser Party is an intended third party
beneficiary of Section 4.4, and (ii) Placement Agent is an intended third party
beneficiary of Article III hereof, and each Purchaser Party or the Placement
Agent, as the case may be, may enforce the provisions of such Sections directly
against the parties with obligations thereunder.
     6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorney’s fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.

29



--------------------------------------------------------------------------------



 



     6.9 Survival. Subject to applicable statute of limitations, the
representations and warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Shares.
     6.10 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.
     6.11 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     6.12 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company and the Transfer
Agent of such loss, theft or destruction and the execution by the holder thereof
of a customary lost certificate affidavit of that fact and an agreement to
indemnify and hold harmless the Company and the Transfer Agent for any losses in
connection therewith or, if required by the Transfer Agent, a bond in such form
and amount as is reasonably required by the Transfer Agent. The applicants for a
new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs associated with the issuance of such replacement
Shares. If a replacement certificate or instrument evidencing any Shares is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.
     6.13 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
     6.14 Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date

30



--------------------------------------------------------------------------------



 



hereof, and before the Closing Date, each reference in any Transaction Document
to a number of shares or a price per share shall be amended to appropriately
account for such event.
     6.15 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Shares pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Shares or enforcing its rights
under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Purchasers has been provided with the same Transaction
Documents for the purpose of closing a transaction with multiple Purchasers and
not because it was required or requested to do so by any Purchaser. The
Company’s obligations to each Purchaser under this Agreement are identical to
its obligations to each other Purchaser other than such differences resulting
solely from the number of Shares purchased by such Purchaser, but regardless of
whether such obligations are memorialized herein or in another agreement between
the Company and a Purchaser.
     6.16 Termination. This Agreement may be terminated and the sale and
purchase of the Shares abandoned at any time prior to the Closing by either the
Company or any Purchaser (with respect to itself only) upon written notice to
the other, if the Closing has not been consummated on or prior to 5:00 p.m. (New
York City time) on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.16 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time. Nothing in this Section 6.16 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In the
event of a termination pursuant to this Section, the Company shall promptly
notify all non-terminating Purchasers. Upon a termination in accordance with
this Section, the Company and the terminating Purchaser(s) shall not have any
further obligation or liability (including arising from such termination) to the
other and no Purchaser will have any liability to any other Purchaser under the
Transaction Documents as a result therefrom.

31



--------------------------------------------------------------------------------



 



ARTICLE VII.
ESCROW
     7.1. Escrow Arrangement.
            (a) Simultaneously with the execution and delivery of this Agreement
by a Purchaser, such Purchaser shall promptly cause a wire transfer of
immediately available funds (U.S. dollars) in an amount representing the
“Aggregate Purchase Price” on such Purchaser’s signature page affixed hereto and
opposite such Purchaser’s name thereon, to be paid to a non-interest bearing
escrow account of Placement Agent Counsel, set forth on Exhibit E affixed hereto
(the aggregate amounts received being held in escrow by Placement Agent Counsel
are referred to herein as the “Escrow Amount”). Placement Agent Counsel shall
hold the Escrow Amount in escrow in accordance with Section 7.1(b).
            (b) Placement Agent Counsel shall continue to hold the Escrow Amount
in escrow in accordance with and subject to this Agreement, from the date of its
receipt of the funds constituting the Escrow Amount until the soonest of:
                 (i) the Outside Date, in which case, if Placement Agent Counsel
then holds any portion of the Escrow Amount, then: (A) Placement Agent Counsel
shall return the portion of the Escrow Amount received from each Purchaser which
it then holds, to each such Purchaser, in accordance with written wire transfer
instructions received from such Purchaser; and (B) if Placement Agent Counsel
has not received written wire transfer instructions from any Purchaser before
the Outside Date, then Placement Agent Counsel may, in its sole and absolute
discretion, either (x) deposit that portion of the Escrow Amount to be returned
to such Purchaser in a court of competent jurisdiction on written notice to such
Purchaser, and Placement Agent Counsel shall thereafter have no further
liability with respect to such deposited funds, or (y) continue to hold such
portion of the Escrow Amount pending receipt of written wire transfer
instructions from such Purchaser or an order from a court of competent
jurisdiction; OR
                 (ii) in the case of the Closing, receipt of written
instructions from both the Company and the Placement Agent that the Closing,
pursuant to Section 2.1 herein, shall have been consummated, in which case,
Placement Agent Counsel shall release the Escrow Amount as per the joint
instructions received from the Company and Placement Agent.
     7.2. Duties; Responsibilities. The Company and the Purchasers acknowledge
and agree for the benefit of Placement Agent Counsel (which shall be deemed to
be a third party beneficiary of this Section 7) as follows:
            (a) Placement Agent Counsel: (i) is not responsible for the
performance by the Company, the Purchasers or Placement Agent of this Agreement
or any of the Transaction Documents or for determining or compelling compliance
therewith; (ii) is only responsible for (A) holding the Escrow Amount in escrow
pending receipt of written instructions from the Company and the Placement Agent
directing the release of the Escrow Amount, and (B) disbursing the Escrow Amount
in accordance with the written instructions from the Company and the Placement
Agent, each of the responsibilities of Placement Agent Counsel in clause (A) and
(B) is ministerial in nature, and no implied duties or obligations of any kind
shall be read into this Agreement against or on the part of Placement Agent
Counsel (collectively, the “Placement Agent Counsel Duties”); (iii) shall not be
obligated to take any legal or other action hereunder which might in its
judgment

32



--------------------------------------------------------------------------------



 



involve or cause it to incur any expense or liability unless it shall have been
furnished with indemnification acceptable to it, in its sole discretion;
(iv) may rely on and shall be protected in acting or refraining from acting upon
any written notice, instruction (including, without limitation, wire transfer
instructions, whether incorporated herein or provided in a separate written
instruction), instrument, statement, certificate, request or other document
furnished to it hereunder and believed by it to be genuine and to have been
signed or presented by the proper Person, and shall have no responsibility for
making inquiry as to, or for determining, the genuineness, accuracy or validity
thereof, or of the authority of the Person signing or presenting the same; and
(v) may consult counsel satisfactory to it, and the opinion or advice of such
counsel in any instance shall be full and complete authorization and protection
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in accordance with the opinion or advice of such counsel. Documents
and written materials referred to in this Section 7.2(a) include, without
limitation, e-mail and other electronic transmissions capable of being printed,
whether or not they are in fact printed; and any such e-mail or other electronic
transmission may be deemed and treated by Placement Agent Counsel as having been
signed or presented by a Person if it bears, as sender, the Person’s e-mail
address.
            (b) Placement Agent Counsel shall not be liable to anyone for any
action taken or omitted to be taken by it hereunder, except in the case of
Placement Agent Counsel’s gross negligence or willful misconduct in breach of
the Placement Agent Counsel Duties. IN NO EVENT SHALL PLACEMENT AGENT COUNSEL BE
LIABLE FOR INDIRECT, PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGE OR LOSS
(INCLUDING BUT NOT LIMITED TO LOST PROFITS) WHATSOEVER, EVEN IF PLACEMENT AGENT
COUNSEL HAS BEEN INFORMED OF THE LIKELIHOOD OF SUCH LOSS OR DAMAGE AND
REGARDLESS OF THE FORM OF ACTION.
            (c) The Company and the Purchasers hereby indemnify and hold
harmless Placement Agent Counsel from and against any and all loss, liability,
cost, damage and expense, including, without limitation, reasonable counsel fees
and expenses, which Placement Agent Counsel may suffer or incur by reason of any
action, claim or proceeding brought against Placement Agent Counsel arising out
of or relating to the performance of the Placement Agent Counsel Duties, unless
such action, claim or proceeding is exclusively the result of the willful
misconduct, bad faith or gross negligence of Placement Agent Counsel.
            (d) Placement Agent Counsel shall have the right at any time to
resign for any reason and be discharged of its duties as escrow agent hereunder
(including without limitation the Placement Agent Counsel Duties) by giving
written notice of its resignation to the Company and the Placement Agent at
least ten (10) calendar days prior to the specified effective date of such
resignation. All obligations of the Placement Agent Counsel hereunder shall
cease and terminate on the effective date of its resignation and its sole
responsibility thereafter shall be to hold the Escrow Amount, for a period of
ten (10) calendar days following the effective date of resignation, at which
time,
      (i) if a successor escrow agent shall have been appointed and have
accepted such appointment in a writing to both the Company and the Placement
Agent, then upon written notice thereof given to each of the Purchasers, the
Placement Agent Counsel shall deliver the Escrow Amount to the successor escrow
agent, and upon such delivery, Placement Agent Counsel shall have no further
liability or obligation; or

33



--------------------------------------------------------------------------------



 



      (ii) if a successor escrow agent shall not have been appointed, for any
reason whatsoever, Placement Agent Counsel shall at its option in its sole
discretion, either (A) deliver the Escrow Amount to a court of competent
jurisdiction selected by Placement Agent Counsel and give written notice thereof
to the Company and the Purchasers, or (B) continue to hold Escrow Amount in
escrow pending written direction from the Company and the Placement Agent in
form and formality satisfactory to Placement Agent Counsel.
            (e) In the event that the Placement Agent Counsel shall be uncertain
as to its duties or rights hereunder or shall receive instructions with respect
to the Escrow Amount or any portion thereunder which, in its sole discretion,
are in conflict either with other instructions received by it or with any
provision of this Agreement, Placement Agent Counsel shall have the absolute
right to suspend all further performance under this Agreement (except for the
safekeeping of such Escrow Amount) until such uncertainty or conflicting
instructions have been resolved to the Placement Agent Counsel’s sole
satisfaction by final judgment of a court of competent jurisdiction, joint
written instructions from the Company and all of the Purchasers, or otherwise.
In the event that any controversy arises between the Company and one or more of
the Purchasers or any other party with respect to this Agreement or the Escrow
Amount, the Placement Agent Counsel shall not be required to determine the
proper resolution of such controversy or the proper disposition of the Escrow
Amount, and shall have the absolute right, in its sole discretion, to deposit
the Escrow Amount with the clerk of a court selected by the Placement Agent
Counsel and file a suit in interpleader in that court and obtain an order from
that court requiring all parties involved to litigate in that court their
respective claims arising out of or in connection with the Escrow Amount. Upon
the deposit by the Placement Agent Counsel of the Escrow Amount with the clerk
of such court in accordance with this provision, the Placement Agent Counsel
shall thereupon be relieved of all further obligations and released from all
liability hereunder.
            (f) The provisions of this Section 7 shall survive any termination
of this Agreement.

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

            TUTOGEN MEDICAL, INC.
      By:   /s/ Guy L. Mayer         Name:   Guy L. Mayer        Title:   Chief
Executive Officer     

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

35



--------------------------------------------------------------------------------



 



                          NAME OF PURCHASER:
 
                        Visium Long Bias Offshore Fund, Ltd.
Visium Long Bias Fund, LP
Visium Balanced Offshore Fund, Ltd.
Visium Balanced Fund, LP
Atlas Master Fund, Ltd.*
 
               
 
               
 
      By:   /s/ Mark Gottlieb
 
                    Name: Mark Gottlieb
Title: Chief Compliance Officer
 
               
 
    * By:   /s/ Scott Schroeder
 
                    Name: Scott Schroeder
Title: Authorized Signatory
 
                        Purchase Price Per Share: $7.38
 
                        Aggregate Purchase Price (Subscription Amount):
$4,999,994
 
                        Number of Shares to be acquired: 677,506
 
                        Tax ID No.: ____________________
 
                        Address for Notice:        
___________________________________         ___________________________________
        ___________________________________         Telephone No.:  
_______________________         Facsimile No.:   ________________________      
  Attention:   _______________________

Delivery Instructions:
(if different than above)

         
c/o
       
 
 
 
   

         
Street:
       
 
 
 
   

         
City/State/Zip:
       
 
 
 
   

         
Attention:
       
 
 
 
   

         
Telephone No.:
       
 
 
 
   

36



--------------------------------------------------------------------------------



 



                          NAME OF PURCHASER:
 
                        Deerfield Special Situations Fund International, Ltd.
Deerfield Special Situation Fund, LP
 
               
 
      By:   /s/ James E. Flynn
 
                    Name: James E. Flynn
Title: President
 
                        Purchase Price Per Share: $7.38
 
                        Aggregate Purchase Price (Subscription Amount):
$1,999,980
 
                        Number of Shares to be acquired: 271,000
 
                        Tax ID No.: ____________________
 
                        Address for Notice:
 
                        ___________________________________        
___________________________________         ___________________________________
        Telephone No.:   _______________________         Facsimile No.:  
________________________         Attention:   _______________________

Delivery Instructions:
(if different than above)
c/o _____________________
Street: ____________________________
City/State/Zip: ______________________
Attention: __________________________
Telephone No.: __________________________

36-A



--------------------------------------------------------------------------------



 



                  NAME OF PURCHASER:
 
                HealthCor, L.P.
HealthCor Offshore, Ltd.
 
           
 
  By:   /s/ Steven J. Musumeci
 
            Name: Steven J. Musumeci
Title: Chief Operating Officer
 
                Purchase Price Per Share: $7.38
 
                Aggregate Purchase Price (Subscription Amount): $4,999,994
 
                Number of Shares to be acquired: 677,506
 
                Tax ID No.: ____________________
 
                Address for Notice:
 
                ________________________     ________________________    
________________________     Telephone No.:   _______________________    
Facsimile No.:   ________________________     Attention:  
_______________________

Delivery Instructions:
(if different than above)
c/o _____________________
Street: ____________________________
City/State/Zip: ______________________
Attention: __________________________
Telephone No.: ____________________________

36-B



--------------------------------------------------------------------------------



 



      EXHIBITS:    
 
   
A:
  Form of Registration Rights Agreement
 
   
B-1:
  Accredited Investor Questionnaire
 
   
B-2:
  Stock Certificate Questionnaire
 
   
C:
  Form of Opinion of Company Counsel
 
   
D:
  Irrevocable Transfer Agent Instructions
 
   
E.
  Wire Instructions
 
   
F:
  Certificate of Subsequent Sale

SCHEDULES:
3.1(a) Subsidiaries
3.1(c) Authorization; Enforcement; Validity
3.1(g) Capitalization
3.1(k) Material Changes
3.1(m) Litigation
3.1(o) Compliance
3.1(q) Title to Assets
3.1(x) Private Placement
3.1(dd) Application of Takeover Protections

37



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Registration Rights Agreement

38



--------------------------------------------------------------------------------



 



Instruction Sheet for Exhibits B and E
(to be read in conjunction with the entire Securities Purchase Agreement and
Registration Rights Agreement)
A. Complete the following items in the Securities Purchase Agreement and/or
Registration Rights Agreement:

  1.   Provide the information regarding the Purchaser requested on the
signature page. The Securities Purchase Agreement must be executed by an
individual authorized to bind the Purchaser.     2.   Exhibit B-1 – Accredited
Investor Questionnaire:         Provide the information requested by
Exhibit B-1-1 (the Certificate for Corporations, Partnerships, Trusts,
Foundations, Joint Purchasers (other than married couples) and Other Entities)
or Exhibit B-1-2 (the Certificate for Individuals (including married couples)),
as applicable.     3.   Exhibit B-2 – Stock Certificate Questionnaire:        
Provide the information requested by the Stock Certificate Questionnaire.     4.
  Annex B to the Registration Rights Agreement-Selling Securityholder Notice and
Questionnaire         Provide the information requested by the Selling
Securityholder Notice and Questionnaire     5.   Return the signed Securities
Purchase Agreement and Registration Rights Agreement to:

Russ Nudelman
Roth Capital Partners LLC
11100 Santa Monica Blvd
Ste. 550
Los Angeles, CA 90025
Tel: (310) 445-5872
Fax: (310) 445-5864
Email: rnudelman@rothcp.com

B.   Instructions regarding the transfer of funds for the purchase of Shares is
set forth on Exhibit E to the Securities Purchase Agreement.

39



--------------------------------------------------------------------------------



 



EXHIBIT B-1
Accredited Investor Questionnaire
Note to Purchasers:
For Corporations, Partnerships, Trusts, Foundations, Joint Purchasers (other
than married couples) and Other Entities, please provide the information
requested by Exhibit B-1-1.
For Individuals (including married couples), please provide the information
requested by Exhibit B-1-2.

40



--------------------------------------------------------------------------------



 



EXHIBIT B-1-1
Accredited Investor Questionnaire
Corporations, Partnerships, Trusts, Foundations,
Joint Purchasers (other than married couples) and Other Entities
If the Purchaser is a corporation, partnership, trust, pension plan, foundation,
joint purchaser (other than a married couple) or other entity, an authorized
officer, partner, or trustee must complete, date and sign this Certificate.
CERTIFICATE
The undersigned certifies that the representations and responses below are true
and accurate:
(a) The Purchaser has been duly formed and is validly existing and has full
power and authority to invest in the Company. The person signing on behalf of
the undersigned has the authority to execute and deliver the Securities Purchase
Agreement on behalf of the Purchaser and to take other actions with respect
thereto.
(b) Indicate the form of entity of the undersigned:

     
 
  ___ Limited Partnership
 
  ___ General Partnership
 
  ___ Corporation
 
  ___ Revocable Trust (identify each grantor and indicate under what
circumstances the trust is revocable by the grantor:
 
   
 
  (Continue on a separate piece of paper, if necessary.)
 
   
 
  ___ Other Type of Trust (indicate type of trust and, for trusts other than
pension trusts, name the grantors and beneficiaries:
 
   
 
  (Continue on a separate piece of paper, if necessary.)
 
   
 
  ___Other form of organization (indicate form of organization (
                     )).

(c) Indicate the approximate date the undersigned entity was formed:
(d) In order for the Company to offer and sell the Shares in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Shares of the Company.

     
 
  ___ (1) A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;
 
   
 
  ___ (2) A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;

41



--------------------------------------------------------------------------------



 



     
 
  ___ (3) An insurance company as defined in Section 2(13) of the Securities
Act;
 
   
 
  ___ (4) An investment company registered under the Investment Company Act of
1940 or a business development company as defined in Section 2(a)(48) of that
Act;
 
   
 
  ___ (5) A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;
 
   
 
  ___ (6) A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;
 
   
 
  ___ (7) An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;
 
   
 
  ___ (8) A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;
 
   
 
  ___ (9) An organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, Massachusetts or similar business trust, or partnership,
not formed for the specific purpose of acquiring the Shares, with total assets
in excess of $5,000,000;
 
   
 
  ___ (10) A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;
 
   
 
  ___ (11) An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity owners of the undersigned, and the investor category which each
such equity owner satisfies:

Dated:                     , 2007

     
 
Name of Purchaser
    
 
   
 
Signature and title of authorized officer, partner or trustee
   

42



--------------------------------------------------------------------------------



 



EXHIBIT B-1-2
Individuals (including married couples)
If the Purchaser is an Individual (or married couple) the Purchaser must
complete, date and sign this Certificate.
CERTIFICATE
I certify that the representations and responses below are true and accurate:
(a) In order for the Company to offer and sell the Shares in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Shares of the Company.

     
 
  ___ (1) A natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his purchase exceeds $1,000,000;
 
   
 
  ___ (2) A natural person who had an individual income in excess of $200,000 in
each of the two most recent years, or joint income with that person’s spouse in
excess of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;
 
   
 
  ___ (3) An executive officer or director of the Company.

      (b) Set forth in the space provided below the state(s), if any, in the
U.S. in which you maintained your residence during the past two years and the
dates during which you resided in each state:
 

     
 
        .

Dated:                      , 2007

              Name(s) of Purchaser                    
 
           
Signature
                 
 
           
Signature
                 

43



--------------------------------------------------------------------------------



 



EXHIBIT B-2
Stock Certificate Questionnaire
Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

          1.   The exact name that the Shares are to be registered in (this is
the name that will appear on the stock certificate(s)).
You may use a nominee name if appropriate:  
 
       
 
        2.   The relationship between the Purchaser of the Shares and the
Registered Holder listed in response to Item 1 above:  
 
       
 
        3.   The mailing address, telephone and telecopy number of the
Registered Holder listed in response to Item 1 above:  
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
        4.   The Tax Identification Number of the Registered Holder listed in
response to Item 1 above:  
 
       

44



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Opinion of Company Counsel

1.   The Company is a corporation validly existing under, and by virtue of, the
laws of the State of Florida and is in good standing under such laws. The
Company has requisite corporate power to own and operate its properties and
assets, and to carry on its business as presently conducted. The Company is
qualified to do business as a foreign corporation in the states of
                    ,                      and                     .   2.   The
Company has all requisite legal and corporate power to execute and deliver the
Agreement, to sell and issue the Shares under the Agreement, and to carry out
and perform its obligations under the terms of the Agreement.   3.   The Shares
have been duly authorized and when issued, delivered and paid for in accordance
with the terms of the Agreement, will be validly issued, fully paid and
nonassessable.   4.   All corporate action on the part of the Company necessary
for the authorization, execution and delivery of the Agreement and the
Registration Rights Agreement by the Company, the authorization, sale, issuance
and delivery of the Shares and the performance by the Company of its obligations
under such agreements has been taken. Such agreements have been duly and validly
executed and delivered by the Company and each of them constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with their respective terms.   5.   The execution and delivery by the Company of
the Agreement and the Registration Rights Agreement, the performance by the
Company of its obligations under the Agreement and the Registration Rights
Agreement, and the issuance of the Shares does not violate any provision of the
Certificate of Incorporation or Bylaws, or any provision of any applicable
federal or state law, rule or regulation known to us to be customarily
applicable to transactions of this nature. The execution and delivery by the
Company of such agreements, the performance by the Company of its obligations
under such agreements, and the issuance of the Shares does not materially
violate, or constitute a material default under, any contract or agreement to
which the Company is a party or by which the Company is bound that is filed as
an exhibit to the Company’s Form 8-K filed with the Securities and Exchange Act
or any filing thereafter with the Securities and Exchange Commission pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.   6.   No consent, approval
or authorization of or designation, declaration or filing with any federal
governmental authority on the part of the Company is required in connection with
the valid execution and delivery of the Agreement and the Registration Rights
Agreement, the offer, sale or issuance of the Shares or the consummation by the
Company of any other transaction contemplated by the Agreement except the filing
of a Form D pursuant to Regulation D under the Securities Act of 1933, as
amended.   7.   Subject to and assuming the accuracy of the Company’s and the
Purchasers’ representations in Sections 3.1 and 3.2 of the Agreement, the offer,
sale and issuance of the Shares in conformity with the terms of the Agreement
constitute transactions exempt from the registration requirements of Section 5
of the Securities Act of 1933, as amended.

45



--------------------------------------------------------------------------------



 



8.   The Common Stock has been registered under Section 12 of the Exchange Act
and the rules and regulations thereunder.

46



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Irrevocable Transfer Agent Instructions
As of                     ,                     
Computershare Investor Services
                                        
                                        
Attn:                                         
Ladies and Gentlemen:
     Reference is made to that certain Securities Purchase Agreement, dated as
of April 10, 2007 (the “Agreement”), by and among Tutogen Medical, Inc., a
Florida corporation (the “Company”), and the purchasers named on the signature
pages thereto (collectively, the “Holders”), pursuant to which the Company is
issuing to the Holders shares (the “Shares”) of Common Stock of the Company, par
value $0.01 per share (the “Common Stock”).
     This letter shall serve as our irrevocable authorization and direction to
you (provided that you are the transfer agent of the Company at such time and
the conditions set forth in this letter are satisfied) to issue shares of Common
Stock upon transfer or resale of the Shares.
     You acknowledge and agree that so long as you have previously received
(a) written confirmation from the Company’s legal counsel that either (1) a
registration statement covering resales of the Shares has been declared
effective by the Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “Securities Act”), or (2) the Shares are
eligible for sale in conformity with Rule 144 under the Securities Act
(“Rule 144”) and (b) if applicable, a copy of such registration statement, then,
unless otherwise required by law, within three (3) business days of your receipt
of Shares, you shall issue the certificates representing the Shares so sold to
the Holders or their transferees, as the case may be, registered in the names of
such Holders or transferees, as the case may be, and such certificates shall not
bear any legend restricting transfer of the Shares thereby and should not be
subject to any stop-transfer restriction; provided, however, that if such Shares
are not registered for resale under the Securities Act or able to be sold under
Rule 144, then the certificates for such Shares shall bear the following legend:
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS

47



--------------------------------------------------------------------------------



 



EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.
     A form of written confirmation (to be used in connection with any sale)
from the Company’s outside legal counsel that a registration statement covering
resales of the Shares has been declared effective by the Commission under the
Securities Act is attached hereto as Annex I.
     Please be advised that the Holders are relying upon this letter as an
inducement to enter into the Agreement and, accordingly, each Holder is a third
party beneficiary to these instructions.
     Please execute this letter in the space indicated to acknowledge your
agreement to act in accordance with these instructions.

                  Very truly yours,  
 
                TUTOGEN MEDICAL, INC.
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

          Acknowledged and Agreed:    
 
        COMPUTERSHARE INVESTOR SERVICES    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

Date: _________________, 2007

48



--------------------------------------------------------------------------------



 



Annex I
Form of Notice of Effectiveness of Registration Statement
Computershare Investor Services
                                        
                                        
Attn:                                         
       Re: Tutogen Medical, Inc.
Ladies and Gentlemen:
     We are counsel to Tutogen Medical, Inc., a Florida corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of April 10, 2007, entered into by and
among the Company and the buyers named therein (collectively, the “Purchasers”)
pursuant to which the Company issued to the Purchasers shares (the “Shares”) of
the Company’s common stock, $0.01 par value per share (the “Common Stock”).
Pursuant to that certain Registration Rights Agreement of even date, the Company
agreed to register the resale of the Common Stock (the “Registrable Securities”)
under the Securities Act of 1933, as amended (the “Securities Act”). In
connection with the Company’s obligations under the Registration Rights
Agreement, on                     , 2007, the Company filed a Registration
Statement on Form [S-3] (File No. 333-                    ) (the “Registration
Statement”) with the Securities and Exchange Commission (the “Commission”)
relating to the Registrable Securities which names each of the Purchasers as a
selling shareholder thereunder.
     In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at       [a.m.][p.m.] on                     , 2007, and we have no knowledge,
after telephonic inquiry of a member of the staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the Commission and the Registrable
Securities are available for resale under the Securities Act pursuant to the
Registration Statement.
     This letter shall serve as our standing notice to you that the Common Stock
may be freely transferred by the Purchasers pursuant to the Registration
Statement so long as the Holders certify they will comply with the plan of
distribution description in connection with sales or transfers of the Common
Stock set forth in the Registration Statement and with the prospectus delivery
requirements of the Securities Act, to the extent such delivery requirement are
applicable. This letter shall serve as our standing instructions with regard to
this matter.
     We call your attention to the fact that we have the right to suspend your
ability to use the Registration Statement under the terms of the Registration
Rights Agreement. We further call your attention to the fact that other factors,
both within and without our control, can impact

49



--------------------------------------------------------------------------------



 



your ability to use the Registration Statement, and this letter is not a
guaranty of continued effectiveness of the Registration Statement. Please refer
to the Registration Rights Agreement.

                  Very truly yours,  
 
                [NAME OF COMPANY COUNSEL]
 
           
 
  By:        
 
           

     
CC:
  Purchasers
 
  Roth Capital Partners LLC

50



--------------------------------------------------------------------------------



 



EXHIBIT E
Wire Instructions
PNC Bank New Jersey
Caldwell, NJ
ABA # 031207607
For credit to: Lowenstein Sandler PC Special Trust Account II
Account # 8025720166

51



--------------------------------------------------------------------------------



 



EXHIBIT F
Certificate of Subsequent Sale
Computershare Investor Services
 
Attention:
PURCHASER’S CERTIFICATE OF SUBSEQUENT SALE

        The undersigned, [an officer of, or other person duly authorized by]
 
  hereby certifies  
 
[fill in official name of individual or institution]
   

that he/she [said institution] is the Purchaser of the shares evidenced by the
attached certificate, and as such, sold such shares on             
[date]

         
in accordance with the terms of the Purchase Agreement and in accordance with
Registration Statement number
     
 
       
[fill in the number of or otherwise identify Registration Statement]
or otherwise in accordance with the Securities Act of 1933, as amended, and, in
the case of a transfer pursuant to the Registration Statement, the requirement
of delivering a current prospectus by the Company has been complied with in
connection with such sale.

Print or Type:

         
Name of Purchaser
       
(Individual or Institution):
       
 
 
 
   
 
       
Name of Individual
       
representing
       
Purchaser (if an Institution)
       
 
       
 
       
Title of Individual
       
representing
       
Purchaser (if an Institution):
       
 
       
 
       
Signature by:
       
Individual Purchaser or Individual
       
representing Purchaser:
       
 
       

52